In a contested probate proceeding, the proponent and certain residuary legatees appeal from so much of a decree of the Surrogate’s Court, Nassau County, entered May 21, 1962 after a jury trial upon framed issues, as (1) denied probate to the propounded instrument upon the ground that the decedent lacked testamentary capacity; and (2) fixed $3,000 as and for the compensation of Lawrence Braunstein, special guardian for Rosemary Bruno, the infant contestant. Decree modified upon the facts by reducing the special guardian’s fee to $2,000. As so modified, decree, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable out of the estate. In our opinion, taking into consideration: (a) the services rendered by the said special guardian for the infant contestant Rosemary Bruno; (b) the gross amount of the estate; and (c) the other fees and expenses still to be paid therefrom, the allowance of $3,000 to him was excessive. Under all the circumstances it should be reduced to $2,000. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.